Citation Nr: 0925871	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  06-38 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for service-connected 
residuals of fracture, right shoulder, currently 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to 
October 1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona which continued a previously assigned 20 
percent evaluation.  The evaluation was increased to 30 
percent in a February 2009 rating decision.  

In April 2008, the Veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

This appeal was remanded by the Board in June 2008 for 
additional development.  


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence of record does not show 
that Veteran's right shoulder disability was limited in 
motion to 25 degrees from the side.  


CONCLUSION OF LAW

The criteria for an evaluation greater than 30 percent for 
service-connected residuals of fracture, right shoulder have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
Diagnostic Code 5201 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was initially sent a VCAA letter in 
December 2005 that addressed the notice elements and was sent 
prior to the initial AOJ decision in this matter.  In July 
2008, the Veteran was sent a letter setting forth the 
provisions in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) and Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
The letters informed the appellant of what evidence was 
required to substantiate the claim and of the appellant's and 
VA's respective duties for obtaining evidence.  The appellant 
was also asked to submit evidence and/or information in his 
possession to the AOJ.

Although the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of a February 2009 Supplemental Statement of the Case 
issued after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214, private medical records and VA medical 
records.  The Veteran was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded a 
VA medical examination in November 2008.  The Board also 
finds that the RO complied with its June 2008 Remand.  
Stegall v. West, 11 Vet. App. 268 (1998).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Veteran requests an increased evaluation for residuals of 
a right shoulder fracture (shoulder disability).  Ratings for 
service-connected disabilities are determined by comparing 
the symptoms the Veteran is presently experiencing with 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based as far as practical on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2008).  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 
C.F.R. § 4.3 (2008).  Also, when making determinations as to 
the appropriate rating to be assigned, VA must take into 
account the Veteran's entire medical history and 
circumstances.  38 C.F.R. § 4.1 (2008); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Evaluating the disability under several diagnostic codes, the 
Board considers the level of impairment of the ability to 
engage in ordinary activities, including employment, and 
assesses the effect of pain on those activities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2008); See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45, however, should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The Veteran seeks entitlement to an evaluation in excess of 
30 percent for a right shoulder disability currently rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Under this 
code, limitation of motion to 25 degrees from the side in the 
major extremity warrants a 40 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2008).

The November 2008 VA Compensation and Pension Examination 
shows that the Veteran was right hand dominant.  The Veteran 
complained of pain in the right shoulder daily deep inside 
the shoulder joint.  He had intermittent numbness of the 
right hand with repeated use of the right shoulder.  The 
Veteran received steroid injections, which relieved the pain 
temporarily.  There was moderate limitation on chores, but no 
limitation on other activities of daily life.  Range of 
motion of the right shoulder was 60 degrees flexion, 25 
degrees extension, 60 degrees abduction, 35 degrees internal 
rotation, and 30 degrees external rotation.  There was no 
crepitus or effusion.  There was impingement.  Deltoid 
atrophy was normal and symmetrical to the opposite arm.  
Muscle strength was 3 out of 5.  There was pain noted on the 
range of motion testing at the end of the motion.  There was 
no additional limitation following repetition.  After x-rays 
and an EMG, the diagnosis was right shoulder fracture, status 
post surgical repair with residual degenerative arthritis and 
impingement syndrome.  

Based on the VA examination, the Veteran is not entitled to 
an increased evaluation under Diagnostic Code 5201.  The 
range of motion testing did not show that the Veteran's right 
shoulder was limited to 25 degrees from the side.  As such, a 
40 degree evaluation is not warranted under this code.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2008).

The Board has also considered the Veteran's complaints of 
pain.  During the VA examination, the Veteran indicated pain 
during the range of motion testing.  The examination shows, 
however that there was no additional limitation following 
repetition and no additional effective loss of range of 
motion after repetition.  As such, the objective medical 
evidence does not show that pain on use resulted in 
additional functional limitation to the extent that under the 
limitation of motion codes the Veteran's disability would be 
more than 30 percent disabling.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, supra. 

The Board also considered other diagnostic codes.  The 
medical evidence, however, does not show that there was 
ankylosis of the scapulohumeral articulation or impairment of 
the humorous.  As such, 38 C.F.R. § 4.71a, Diagnostic Codes 
5200 and 5202 do not apply.  

The Board further notes that to the extent that the Veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 30 percent 
schedular evaluation. The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Although the 
Veteran was unable to grip small objects, he was able to 
continue in his employment as an electrical contractor.  
Hence, referral to the RO for consideration of the assignment 
of an extra-schedular evaluation under 38 C.F.R. § 3.321 
(2008) is not warranted.


ORDER

An increased evaluation for service-connected residuals of 
fracture, right shoulder, currently 30 percent disabling is 
denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


